Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 27, 2019                                                                      Bridget M. McCormack,
                                                                                                    Chief Justice

  158013                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                         Richard H. Bernstein
                                                                                        Elizabeth T. Clement
  v                                                          SC: 158013                 Megan K. Cavanagh,
                                                                                                         Justices
                                                             COA: 336673
                                                             Ingham CC: 15-000754-FH
  XUN WANG,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the May 10, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1). The appellant shall file a supplemental
  brief within 42 days of the date of this order addressing: (1) whether the statutory
  exception in MCL 333.16294 is an element of the offense for which the prosecutor has
  the burden of proof, see People v Rios, 386 Mich. 172 (1971); but see People v Langlois,
  325 Mich. App. 236 (2018); (2) if the statutory exception is an element of the offense,
  whether the Court of Appeals erred in holding that the evidence was sufficient to sustain
  the defendant’s conviction under MCL 333.16294 and specifically, whether the Court of
  Appeals erred in concluding that the defendant’s actions were consistent with the practice
  of medicine and therefore could not be delegated to her under MCL 333.16215; and (3) if
  the statutory exception is not an element of the offense, whether defense counsel was
  ineffective for failing to raise a delegation defense and bring the relevant statutory
  provisions to the trial court’s attention. In addition, the appellant shall address whether
  the evidence was sufficient to sustain the defendant’s convictions under MCL
  400.607(1), and specifically whether the evidence was sufficient to show that the
  defendant was in possession of facts under which she was aware or should have been
  aware that her conduct was substantially certain to cause the payment of a Medicaid
  benefit. See MCL 400.602(f).

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                               2


       The Prosecuting Attorneys Association of Michigan, the Criminal Defense
Attorneys of Michigan, the Michigan Health & Hospital Association, the Michigan
Osteopathic Association, and the Michigan State Medical Society are invited to file briefs
amicus curiae. Other persons or groups interested in the determination of the issues
presented in this case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 27, 2019
       a0320
                                                                             Clerk